Citation Nr: 1020943	
Decision Date: 06/07/10    Archive Date: 06/21/10

DOCKET NO.  06-10 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
50 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from December 1967 to July 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
located in Newark, New Jersey.  In that rating determination, 
the RO granted service connection for PTSD and assigned a 50 
percent disability evaluation.  The Veteran disagreed with 
the assigned disability evaluation and perfected his appeal 
on this issue.  

The Veteran appeared at a Travel Board hearing at the RO in 
May 2006.  The hearing was conducted by a Veterans Law Judge 
who is no longer employed by the Board.  

In September 2008, the Board remanded this matter for further 
development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required on his part.  


REMAND

In an April 2010 letter, the Board informed the Veteran that 
the Veterans Law Judge who performed the May 2006 Travel 
Board hearing at which the Veteran gave testimony was no 
longer employed by the Board.  

The Board indicated that it was offering the Veteran a chance 
to appear at another hearing and offer testimony if he so 
desired.  The Veteran was given four options, which included 
appearing at an additional hearing or letting the matter be 
decided upon the evidence of record including the transcript 
of the prior hearing.  

In response to the April 2010 Board letter, the Veteran, 
later that month, returned the letter that had been sent to 
him and checked the box indicating that he wanted to appear 
at a hearing before a Veterans Law Judge at the local 
regional office.  

To accord the Veteran due process, the case is REMANDED for 
the following action:

Schedule the Veteran for a Travel Board 
hearing at the RO before a Veterans Law 
Judge.  A copy of all correspondence sent 
to the Veteran with regard to scheduling 
the Travel Board hearing should be placed 
in the claims folder.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

